Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1 and 3-7, drawn to a method for manufacturing roasted whole grain cereal.
Group II, claims 2 and 15-19, drawn to a method for manufacturing roasted whole grain cereal.
Group III, claim 8, drawn to a method for manufacturing roasted whole grain cereal.
Group IV, claims 9-10, drawn to a method for manufacturing roasted whole grain cereal.
Group VI, claim 11, drawn to a roasted whole grain cereal.

Group VIII, claim 13, drawn to a roasted whole grain cereal.
Group IX, claim 14, drawn to a roasted whole grain cereal.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-IX lack unity of invention because even though the inventions of these groups require the technical feature of soaking a whole grain cereal, germinating to generate germ in a size of 0.2-0.5 mm, heating and cooking the germinated grain, drying the cooked whole grain in a dryer at a temperature of 28-32oC for 7-8 hours, aging the dried whole grain in loess room, roasting the aged whole grain at a temperature of 200-220oC for 10-15 minutes without oil or additives to form a carbonized layer having a predetermined thickness on the outermost portion of the grain, and storing the roasted grain in a sealed container, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Kim (KR 10-2015-0014095 A) and Jun (KR 10-0240498 B1) as stated in the written opinion of the ISA. 
Citations to Kim are made with respect to the translation provided with this restriction requirement and citations to Jun are made with respect to US equivalent 6,210,734 B1.
Kim teaches a method for producing brown rice comprising soaking brown rice in water, steaming the soaked brown rice, drying for 10-20 minutes with hot air at 70-80oC, oC for 5-10 minutes, carbonizing an outer surface of the rice (pages 1-2).
Kim does not teach germination, aging, and the carbonized layer being formed after a drying step.
Jun teaches a process for preparing rice comprising soaking the rice in water at 25-35oC for 12-24 hours to germinate the rice, storing the rice at -1 to 5oC for 1-5 days (aging), cooking the rice at 90-110oC for 30-35 minutes, drying with hot air, and further drying with hot air at 200-300oC for 5-10 minutes to carbonize the rice bran (column 3 lines 22-31, 50-51 and 60-65; column 4 lines 17-18; column 5 lines 21-30; claims 1 and 6).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Kim with that of Jun to include the claimed features in order to obtain a product having abundant nutritive substances, enabling easy water-permeation, desirable texture, and easily digested, and to form cracks in the hull of the rice to facilitate removal as taught by Jun (column 1 lines 6-10; column 4 lines 25-29). Sealing the finished product in a container would have also been readily obvious as a matter of preserving, storing, and transporting the product.
Regarding the aging being performed in a “loess room”, Jun teaches storing the rice for 1-5 days. The use of a loess room would have been readily obvious to one of ordinary skill in the art as a matter of manufacturing preference for a particular type of storage area.
Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re . 

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN KIM whose telephone number is (571)270-0338. The examiner can normally be reached 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571)-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN KIM/Examiner, Art Unit 1792